Citation Nr: 1338678	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for residuals of a septal deviation with history of septoplasty.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right wrist disability.

8.  Entitlement to service connection for a dental disability for VA compensation purposes.

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claims.

In July 2013, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's VA claims file.

The appellant served in the Army Reserve from November 1990 to March 1996, with service in the Army National Guard from March 1996 to May 1997.  He had periods of active duty for training (ACDUTRA) from November 1990 to January 1991, from June to August 1992, and from January to April 1997.  .  The appellant then served on active duty from January 1998 to April 2004; however, his character of discharge for that period was determined to be a bar to VA benefits.  See RO administrative decision dated in June 2008

As to the issues on appeal, the appellant asserts entitlement to service connection for disabilities of the thoracic spine, lumbar spine, right wrist, and knees, as well as, major depressive disorder and residuals of septal deviation.  He also asserts entitlement to service connection for a dental disability for VA compensation purposes.  See, e.g., Board hearing transcript dated July 2013.

Service connection may be granted for disability resulting from either disease or injury incurred or aggravated during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2013).

Notably, the appellant, through his attorney, asserts that the service treatment records (STRs) from his service in the Army Reserves/National Guard from 1990 to 1997 have not been obtained.  See the Post-Hearing Brief dated July 2013.  The Board notes that the appellant's October 1990 entry examination and an annual examination dated in January 1996, as well as, dental records dated in 1992 have been associated with the claims file.  However, the Board recognizes the contentions of the appellant and his attorney that additional STRs from this period of service remain outstanding.  To this end, a review of the claims file demonstrates that the RO submitted multiple requests to the Records Management Center (RMC) dated in February 2008, March 2008, and June 2008.  Notably, these requests did not encompass the entire period of the appellant's service dating from 1990 to 1997.  Additionally, in response to the requests the RMC twice indicated that there were no records at 'Code 13' for the appellant and that further inquiry should be directed to 'Code 11.'  There is no indication that such inquiry was made as directed. 
Accordingly, the Board finds that the appellant's complete STRs from his Reserve and National Guard service should be obtained and associated with his claims file, to the extent possible.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.)

Further review of the record also demonstrates that the appellant filed an application for disability benefits that was denied by the Social Security Administration (SSA).  See the SSA inquiry dated January 2010.  In a Formal Finding of Unavailability dated in May 2010, the RO indicated that it had twice requested the records from SSA, but had not received a response.  To this end, the Board notes that the RO did not receive a negative response with respect to the records; rather, the SSA did not respond.  Accordingly, upon remand, the Board finds that the RO should again attempt to obtain the appellant's SSA records, as these records are potentially pertinent to his claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the appellant has recently received.  The Board is particularly interested in records of VA treatment that the appellant may have received since September 2009.  All such available documents should be associated with the claims file.
2.  Also, procure from the SSA copies of the decision addressing the appellant's application for SSA benefits as well as the medical records used in support of that decision.  Any records so obtained should be associated with the appellant's VA claims file.  All efforts by the RO to obtain the appellant's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

3.  Contact the appropriate records custodians, to include the Offices of the Adjutant General in Kentucky and Missouri, in order to obtain the appellant's treatment records from his service in the U.S. Army Reserves from November 1990 to March 1996 and in the Army National Guard from March 1996 to May 1997.  Any response should be associated with the appellant's claims file.  If said records cannot be obtained, provide the appellant with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the appellant's claims file.

4.  Thereafter, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, provide the appellant and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

